                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY
                                CAMDEN DIVISION

 IN RE:                                                               CASE NO.: 17-21500-ABA
                                                                                CHAPTER 13
 Josette M. Garrett,

    Debtor

 Readus D. Garrett,

    Joint Debtor

 _________________________________/

                                  REQUEST FOR SERVICE
       PLEASE TAKE NOTICE THAT the undersigned counsel hereby appears on behalf of
PHH MORTGAGE CORPORATION                  ("Secured Creditor"). Pursuant to Rule 2002 of the
Federal Rules of Bankruptcy Procedure, the undersigned requests all notices given or required to
be given and all papers required to be served in this case to creditors, any creditors committees,
and any other parties-in-interest, be sent to and served upon the undersigned counsel and the
following be added to the Court's Master Mailing List:
                                   RAS CITRON, LLC
                             130 CLINTON ROAD, SUITE 202,
                                  FAIRFIELD, NJ 07004

                                                 RAS Citron, LLC
                                                 Attorney for Secured Creditor
                                                 130 Clinton Road, Suite 202,
                                                 Fairfield, NJ 07004
                                                 Telephone: 470-321-7112

                                                 By: /s/Harold Kaplan
                                                     Harold Kaplan, Esquire
                                                     Email: hkaplan@rasnj.com
                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 12, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via United States Mail to the following:

Josette M. Garrett
223 Swedes Run Drive
Riverside, NJ 08075

Readus D. Garrett
223 Swedes Run Drive
Riverside, NJ 08075

And via electronic mail to:

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street Suite 502
Philadelphia, PA 19107

Isabel C. Balboa
Chapter 13 Standing Trustee
Cherry Tree Corporate Center
 535 Route 38 - Suite 580
Cherry Hill, NJ 08002

U.S. Trustee
US Dept of Justice
Office of the US Trustee
One Newark Center Ste 2100
Newark, NJ 07102

                                                 RAS Citron, LLC
                                                 Attorney for Secured Creditor
                                                 130 Clinton Road, Suite 202,
                                                 Fairfield, NJ 07004
                                                 Telephone: 470-321-7112
                                                 By: /s/Harold Kaplan
                                                 Harold Kaplan, Esquire
                                                 Email: hkaplan@rasnj.com
